UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                           No. 06-7861



ROBERT TAYLOR GILCHRIST, JR.,

                                              Plaintiff - Appellant,

          versus


GEORGE REID; WILLIAM WILLIS;     KEATH    PARKS;
CARRIE CRESTWELL; MS. TUTT,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Patrick Michael Duffy, District
Judge. (3:05-cv-03338-PMD)


Submitted: December 14, 2006               Decided:   December 22, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Taylor Gilchrist, Jr., Appellant Pro Se. George Preston
Callison, Jr., CALLISON, DORN, THOMASON & KNOTT, PA, Greenwood,
South Carolina; William Henry Davidson, II, Matthew Blaine
Rosbrugh, DAVIDSON, MORRISON & LINDEMANN, PA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Robert   Taylor   Gilchrist,   Jr.,   appeals    the   district

court’s order denying relief on his 42 U.S.C. § 1983 (2000)

complaint.    The district court referred this case to a magistrate

judge pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).        The magistrate

judge recommended that relief be denied and advised Gilchrist that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.    Despite this warning, Gilchrist failed to object

to the magistrate judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.       Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).   Gilchrist has waived appellate review by failing

to timely file specific objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                 AFFIRMED




                                - 2 -